FILED
                            NOT FOR PUBLICATION                               OCT 06 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50467

               Plaintiff - Appellee,              D.C. No. 5:09-cr-00086-VAP

  v.
                                                  MEMORANDUM *
ALVARO ZEPEDA-ARCE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, N.R. SMITH, Circuit Judges.

       Alvaro Zepeda-Arce appeals from his guilty-plea conviction and 37-month

sentence for illegal reentry by an alien following deportation, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Zepeda-

Arce’s counsel has filed a brief stating there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

      Counsel's motion to withdraw is GRANTED, the district court's judgment is

AFFIRMED, and the case is REMANDED with instructions to correct the judgment.




                                           2                                     09-50467